NO. 07-06-00157-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

APRIL
25, 2011
 

 
RANCHO LA VALENCIA, INC. AND
CHARLES R. RANDY TURNER, APPELLANTS
 
v.
 
AQUAPLEX, INC. AND
JAMES EDWARD JONES, JR., APPELLEES 

 

 
FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY;
 
NO. GN304287; HONORABLE SUZANNE COVINGTON, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ORDER ON BANKRUPTCY
 
            This Court has received notice that appellant, Charles R.
“Randy” Turner, has filed for bankruptcy protection in Cause No. 10-38381 in
the United States Bankruptcy Court for the Northern District of Texas.  Attached to this notice is a copy of the
Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors, and Deadlines
indicating that the case was filed on December 13, 2010.  See Tex.
R. App. P. 8.1.  Thus, pursuant to
the statutory automatic stay, we suspend this appeal.  See 11 U.S.C.A. § 362(a) (West 2004
& Supp. 2010); Tex. R. App. P.
8.
            We
abate this appeal until further order of this Court.  The parties are directed to take such action
as is appropriate to advise the Clerk of this Court of any change in the status
of Turner’s bankruptcy proceeding which would affect the status of this appeal,
including but not limited to the filing of a motion to reinstate or sever
pursuant to Rule 8.3.  See Tex.
R. App. P. 8.3.
 
 
Per Curiam